MONACO, J.
We deny the petition for habeas corpus filed by the petitioner, Jeremy D. Tarver, in which he seeks a belated appeal of the denial of his Rule 3.800(a) motion by the trial court. First, we note that the petition is unsworn, and thus does not comply with the requirements of Rule 9.141(c)(3)(F), Florida Rules of Appellate Procedure. More importantly, Mr. Tarver indicates in his petition that the order denying the underlying Rule 3.800(a) motion was rendered on September 16, 2005. He relates further that he individually filed his notice of appeal for purposes of the mailbox rule “on or about November 15, 2005.” As this indicates that the filing of his notice of appeal was well beyond the thirty-day limit prescribed in Rule 9.140(b)(3), Florida Rules of Appellate Procedure, and that the fault in missing the filing deadline lies solely with Mr. Tarver, we deny the petition. See McIntosh v. State, 906 So.2d 1272 (Fla. 5th DCA 2005); Cotterell v. State, 890 So.2d 315 (Fla. 5th DCA 2004).
PETITION DENIED.
SAWAYA and PALMER, JJ., concur.